Citation Nr: 0900025	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals, status post laminectomy and discectomy at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The veteran had active service from August 1987 to January 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
residuals, status post laminectomy and discectomy at L5-S1, 
have been manifested by complaints of pain, with limitation 
of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals, status post laminectomy and discectomy 
at L5-S1, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include 
an increased rating claim.

Here, the veteran is appealing the initial rating assignment 
as to his residuals, status post laminectomy and discectomy 
at L5-S1.  In this regard, because the February 2005 rating 
decision granted the veteran's claim of entitlement to 
service connection, his claim is now substantiated.  His 
filing of a notice of disagreement as to the above 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's notice of 
disagreement as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The July 2005 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating 
lumbosacral or cervical strain (38 C.F.R. § 4.71a, DC 5237), 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial evaluation that the 
RO had assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue, and has not been prejudiced.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records (STRs), medical 
reports of post-service treatment, and a VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The veteran's representative has argued, in his written 
brief, that the veteran should be afforded an additional VA 
examination as four years have passed since his November 2004 
VA examination.  There is no indication, however, that the 
veteran's disabilities have worsened since his last 
examination.  The representative's brief reports that "the 
veteran contends that his back condition is more severe than 
the range of motion indicates," but fails to allege that the 
condition has worsened since the original rating.  Moreover, 
there is no evidence of record to support a worsening.  

The Board notes that the "mere passage of time" does not 
render an old examination inadequate.   Palczewski v. 
Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the 
Court noted that the veteran did not submit additional 
evidence showing a change in his condition nor did he allege 
at a hearing that the condition had worsened.  Further, the 
Court noted a factor to consider was whether the submission 
or identification of additional lay or medical evidence 
raised the question of whether the medical evidence of record 
was sufficient to render a decision on the claim.  
Palczewski, 21 Vet. App. at 183.  In this case, there is no 
medical or lay evidence alleging that the veteran's service-
connected disability is worse now than it was at the time of 
the November 2004 VA examination.  Therefore, the Board finds 
that the medical evidence of record is sufficient to render a 
decision on this claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. 



Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, such as in this case, consideration must be given 
to whether an increase is warranted at any time since the 
award of service connection, a practice known as "staged" 
ratings.  Id.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca, Id.  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  The factors involved in 
evaluating, and rating, disabilities of the joints include 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The Spine

The diagnostic criteria pertinent to spinal disabilities in 
general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5237 
and 5243 (2008).  Under these relevant provisions, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated at 10 percent.  Lumbosacral 
strain warrants a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a.  



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran's service-connected low back disability is rated 
as 10 percent disabling.  He contends that the severity of 
his condition warrants a higher evaluation, which he further 
contends would be satisfied by 30 percent. 

The veteran injured his back, and had a laminectomy and 
discectomy in 1992, while in service.  The veteran's STRs 
reflect a complaint of back pain with flexion in 1994.  The 
veteran's 1997 separation report of medical assessment 
reflects that the veteran had a full range of motion, and his 
back problem was resolved without further problems, except 
occasional muscle spasm with exercise.  

A January 2004 private medical clinic note reveals that the 
veteran was referred to rehabilitation for chronic low back 
pain, and was in need of therapy three times a week for three 
weeks.  In addition, he was to be taught home exercises to 
assist in long term resolution.  The evidence of record 
indicates the veteran had six treatments in January 2004, and 
received electrical stimulation.  At the conclusion of those 
treatments, a certified family nurse practioner/certified 
registered nurse indicated that the veteran had the following 
assessment:  yield of pain was 0 out of 10 for the past 4-5 
days; his thoracolumbar range of motion was 70 percent (tight 
hamstrings), all others were within normal limits, and there 
was normalized hypertonus.  It was also noted that the 
veteran had excellent results with treatment and was 
independent with a home exercise program.

In September 2004 the veteran was treated, on three 
occasions, by a chiropractor who noted the patient remained 
somewhat symptomatic and was instructed to return as needed.  
There is no evidence of record that the veteran returned for 
additional chiropractor treatment.  As the chiropractor's 
letter which indicated the treatments was dated in May 2005, 
it can be assumed that the veteran did not receive any 
further treatments after September 2004.

A report of a November 2004 VA examination revealed 
complaints of low back pain that occasionally radiated into 
both hips, the right greater than the left.  The record 
indicated the veteran reported that he was able to continue 
to perform in his responsibilities as a police department 
employee except during periods of severe exacerbation.  He 
had approximately two to three exacerbations a year which 
required treatment by a chiropractor or physician and would 
require a week to ten days before being able to return to 
usual activities.  He could not jog secondary to his back, 
and prolonged walking caused increased symptoms of low back 
pain radiating into his hips.  He was able to perform his 
activities of daily living without difficulty.  He did not 
use a back brace or a cane.  He took Motrin on an as needed 
basis during exacerbation of pain.  The veteran had normal 
gait and posture. 

The examination of the veteran's back indicated a slight 
straightening of the normal lordotic curve with some 
tightness to the paralumbar muscles with tightness.  Straight 
leg raising was negative.  Reflexes were 1+ bilaterally.  
There was no evidence of any muscle atrophy or weakness in 
the lower extremities.  There was no sensory loss.  The 
veteran was able to stand on his toes and heels and partially 
squat without difficulty.  Range of motion of the spine was 
10 degrees of extension and 70 degrees of flexion.  Lateral 
flexion was 20 degrees bilaterally and rotation was 20 
degrees bilaterally.  Both initial, as well as repetitive, 
range of motion of the back were essentially the same.  The 
only time there was a particular complaint of pain was on 
forward flexion at 70 degrees.  Otherwise, there was no 
particular complaint with pain.  The x-ray for the back was 
unremarkable.  

In regard to the criteria for an evaluation under DeLuca, 
supra., the examiner noted that veteran does have a back 
condition which during his exacerbation due to repetitive use 
is primary functionally affected by pain.  During such 
occasions there would be further limitation of motion, 
decreased endurance and increased fatigability.  This however 
could not be quantified without speculation.

The competent clinical evidence of record is against an 
evaluation in excess of 10 percent for the disability at 
issue based on the general rating formula for disease or 
injury of the spine, even with consideration of additional 
functional impairment due to pain.  The veteran's forward 
flexion exceeds 60 degrees, and his combined range of motion 
exceeds 120 degrees, the level which would warrant a rating 
of 20 percent or higher.  Moreover, his back disability has 
not been shown to result in an abnormal gait.  Competent 
medical evidence indicated that the veteran's back had a 
slight straightening of the normal lordotic curve, but there 
was no diagnosis of reversed lordosis, scoliosis, or abnormal 
kyphosis, which would warrant a rating higher than 10 
percent.  In addition, there was no diagnosis of ankylosis of 
the spine.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities, such as bowel or bladder impairment, are to be 
rated separately under an appropriate diagnostic code.  The 
report of the 2004 VA examination reflects no history of 
bowel or bladder problems associated with the back condition; 
therefore, there is no support for a separate rating for 
associated objective neurological abnormalities.  

There has been no demonstration by the competent clinical 
evidence of record that the veteran has incapacitating 
episodes due to the service-connected back disability, so as 
to warrant a higher initial rating for the disability at 
issue under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a 
(2008).  Note (1) to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.

The Board has also considered whether staged ratings are 
appropriate for the disability at issue at any time during 
the rating period on appeal, but finds no distinct time 
periods where the veteran's symptoms warranted different 
ratings.  Fenderson.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for consideration of 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals, status post laminectomy and discectomy at L5-S1, 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


